Rabin, J.
(dissenting in part). I am not fully in accord with the opinion of the majority. While any enrolled Republican may use the word “ Republican ” in any literature that may be sent out by him — even in opposition to the regular Republican organization — that word may not be used in a manner which would tend to create confusion. However the use of the word “ Republican ” in the name of any group opposing the regular organization does tend to confuse. There is plenty of latitude allowed one opposing the organization without incorporating the word ‘ ‘ Republican ’ ’ in the group’s name. In these intra-party contests it should be clear which group represents the regular organization and which group represents the opposition. By enacting section 10 of the Membership Corporations Law the Legislature recognized the harm that might result from the mere use of a party name by any group without the consent of the regular organization.
The prior use of the party name by any group will not justify its continued use when that group opposes the regular organization. While the group is working together with the regular party organization there can be no confusion. But when such a group goes in opposition to the regular organization, confusion must necessarily arise by continued use of the party name. An analogous situation would be that of an executive member who, after being defeated in a primary election, loses the right to continue the use of the party name in the title of his organization, regardless of how long he had used that name in the past. To allow him to continue such use would lead voters to believe that he still represented the regular organization. And so with the Women’s Republican Club of Riverdale and Spuyten Duyvil. While it was worldng with the regular party organization there could be no misunderstanding by the public as to its regularity. After it became a dissident group however, the continued use of the name “ Republican” in its title unquestionably became misleading. The same may be said as to the West Bronx Young Republican Club. Nor is the objection overcome by that group’s securing from a so-called parent organization permission to operate with the name “ Republican ” in its title.
I see no harm in permitting the use of the name “ Bronx Committee for a Stronger G. O. P.” The word “ Republican ” is not there used and the name in and of itself does not necessarily lead one to believe that it is part of the regular organization. Likewise, I see no harm in permitting the use of the elephant *398or the letters “ Gr. O. P.” Objectionable however is the use of the eagle as an emblem by any organization in opposition to the regular Republican organization. The eagle is the official emblem of the Republican party. It is so recognized and appears on the ballot opposite the Republican party name. It is associated in the public mind with the regular Republican party and it must mislead voters if used together with the name of any organization in opposition to the regular Republican organization.
Accordingly, I would modify the order of Special Term only to the extent of eliminating from the ordering paragraphs 2, 3 and 4 the following, wherever they appear: “ The Bronx
Committee for a Stronger Gr. 0. P.”, “ the initials * Gr. 0. P.’ ”, the word ‘ ‘ elephant ’ ’, and I would otherwise affirm.
Valente and McNally, JJ., concur with Breitel, J.; Botein, P. J., and Rabin, J., dissent in part, in separate opinions.
Order modified on the law and on the facts, etc.